SUPREME COURT OF PENNSYLVANIA
                       COMMITTEE ON RULES OF EVIDENCE

                                   FINAL REPORT1

                           Amendment of Pa.R.E. 803(1) & 803(2)

      On October 25, 2018, effective December 1, 2018, upon recommendation of the
Committee on Rules of Evidence, the Court ordered the amendment of Pennsylvania
Rules of Evidence 803(1) and 803(2) to add a requirement of independent corroborating
evidence when the declarant is unidentified.

       Previously, the strict application of Pa.R.E. 803(1) and Pa.R.E. 803(2) did not
consider whether the declarant was identified. However, evolving case law added a
requirement of independent corroborating evidence that the declarant actually perceived
the event or condition when the declarant is unidentified. See, e.g., Commonwealth v.
Upshur, 764 A.2d 69 (Pa. Super. 2000); Commonwealth v. Hood, 872 A.2d 175 (Pa.
Super. 2005). The Committee recommended amendment of Pa.R.E. 803(1) and
Pa.R.E. 803(2) to contain this requirement as a means of ensuring the reliability of the
declarant’s statement, especially if the declarant is not identified.




1   The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.